TDQJ Offendcr Details - Page 1 of 2

' §55 20 '©l

-TExAs_-‘DEPARTMEMQF-CR\miNAi.__/Jusncli. m_

 

Offender lnformation Details

S|D Number: 03959551
TDCJ Number: l 01939265
Name: SNEED,ROBERT
Race:` ' B

'Gender: l\ll

DOB: 1970-04-17
Maximum Sentence Date: 2018-05-21
current F'acility: DARR\NGTON
Projected Re|ease Date: 2016-01-29
Parole Eligibility Date: ` 2014-11-05

, Offender Visitation E|igib|e: §§

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPECIAL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.
Sehedu|ed Re|ease Type: . Wi|| be determined When release date is scheduled.
scheduled Re|ease L°eati°n§ Wi|| be determined When release date is scheduled

 

» P`a~m'e*R;e/viewwforwalorif~

 

 

Offense History:

 

Sentence Sentence (YY-

Offense
Offense County Case No. MM_DD)

Date 4 Date
l - I l l ~ l

 

 

 

http://offender.tdcj .texas. gov/ OffenderSearch/offenderDetail.action?sid=0395 955 1 6/30/2015